             Case 1:16-cr-00755-LGS Document 45 Filed 08/17/21 Page 1 of 1

BRONSTER LLP                                                                           bronsterllp.com



Michael J. Zacharias, Esq.                    156 West 56th Street, Suite 902 | New York, NY 10019
mzacharias@bronsterllp.com                    T. 347.246.4879 | F. 347.246.4893

                                                                August 16, 2021
                                  Application granted. Pretrial Services shall promptly return Ms
VIA ECF                           Grabovskaya’s passport.
Hon. Lorna G. Schofield
Thurgood Marshall U.S. Courthouse Dated: August 17, 2021
40 Foley Square                          New York, New York
New York, New York 10007

                Re: United States v. Natalya Grabovskaya
                    16-CR-00755 (LGS)

Dear Judge Schofield:

       This office represents Defendant, Natalya Grabovskaya in this matter. Ms. Grabovskaya’s
sentence was imposed on February 2, 2021. Pretrial Services confirmed that they are in possession
of Ms. Grabovskaya’s passport. We respectfully request that this Court grant this Letter Motion
for the release of Ms. Grabovskaya’s passport and direct Pretrial Services to release the
surrendered passport.

         Please feel free to reach out to me directly should you have any questions.

                                                              Sincerely,

                                                              ___________________________
                                                              Michael J. Zacharias, Esq




308789.001
